Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated October 5, 2022 has been carefully considered, but is non-persuasive. The specification has been amended to correct the informalities therein. The claims have been amended to overcome most of the rejections under 35 U.S.C. 112(b). Correction of these matters is noted with appreciation.

Applicant’s arguments as set forth on pages 15-16 of Applicant’s Remarks, summarized as “'at least a part” of the Cartesian coordinate values terminology is not indefinite just because the terminology is broad, that nothing in this phrase is confusing, vague, or unclear, and that breadth of a claim is not to be equated with indefiniteness, have been carefully considered and are persuasive. The rejections under 35 U.S.C. 112(b) pertaining to these issues are thus withdrawn.

Applicant’s argument that claim 1 has been amended to include the allowable aspects of original claim 3, has bene carefully considered, and is persuasive. 

Newly presented claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snook et al. 2005/0106025, as set forth in detail later below. It is further noted that newly presented claims 7-21 do not contain many of the limitations present in original claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 7, “X, Y, and Z values” is a double recitation of the previously recited  X, Y, and Z values, causing ambiguity.
In claim 5, line 7, “X, Y, and Z values” is a double recitation of the previously recited  X, Y, and Z values, causing ambiguity.
In claim 6, line 7, “X and Y values” is a double recitation of the previously recited  X and Y values, causing ambiguity.
New claims 7-21 are replete with limitations that lack antecedent basis, and double recitations of previously recited limitations, too numerous to mention in each and every instance. New claims 7-21 should be carefully reviewed for additional limitations that lack antecedent basis, and double recitations of previously recited limitations. The following are several examples.
In claim 7, line 15, “the minimum tip rail X-wise extent” lacks antecedent basis.
In claim 9, lines 9-10, “a minimum tip rail X-wise extent” is a double recitation of the previously recited minimum tip rail X-wise extent, causing ambiguity.
In claim 12, line 15, “the minimum tip rail X-wise extent” lacks antecedent basis.
In claim 14, lines 9-10, “a minimum tip rail X-wise extent” is a double recitation of the previously recited minimum tip rail X-wise extent, causing ambiguity.
In claim 17, lines 15-16, “the minimum tip rail X-wise extent” lacks antecedent basis.
In claim 19, lines 14-15, “the X, Y, and Z values” lacks antecedent basis.
In claim 19, lines 17-18, “a minimum tip rail X-wise extent” is a double recitation of the previously recited minimum tip rail X-wise extent, causing ambiguity.
In claim 21, lines 1-9, “a leading Z-notch surface … from a corresponding Z value” are all double recitation of these previously recited elements, causing ambiguity.
In claim 21, line 21-22, “the X, Y, and Z values” lacks antecedent basis.
In claim 21, lines 24-25, “a minimum tip rail X-wise extent” is a double recitation of the previously recited minimum tip rail X-wise extent, causing ambiguity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snook et al. 2005/0106025.
Disclosed is a turbine blade 24 comprising: an airfoil 36 that extends from a root end 31 to a radial outer end 33, the airfoil having an unnumbered pressure side and an unnumbered suction side opposing the pressure side (see paragraphs [0009], [0012], and [0026], for example); a tip shroud 42 extending from the radial outer end, the tip shroud including a wing (note element 42 in figure 8, for example); and a tip rail 44 extending radially from the tip shroud, the tip rail having a downstream side and an upstream side opposing the downstream side, the tip rail having a forward-most and radially outermost origin; a suction side fillet 40 coupling the radial outer end to the tip shroud; and a protrusion extending along the radially outer end of the airfoil, the suction side fillet, and a radial inner surface of the wing to an axial edge of the wing; wherein the downstream side of the tip rail has a shape having a nominal profile in accordance with at least part of Cartesian coordinate values of X, Y, and Z set forth in TABLE II and originating at the forward-most and radially outermost origin. The X, Y, and Z values are 0, 0, 0 which are coordinates of the forward-most and radially outermost origin. The Cartesian coordinate values are non-dimensional values of from 0% to 100% convertible to distances by multiplying the X, Y, and Z values set forth in TABLE II by a minimum tip rail X-wise extent expressed in units of distance, and wherein the X, Y, and Z values set forth in TABLE II are connected by lines to define a tip rail downstream side profile (claim 12).
The protrusion extends along the radially outer end of the airfoil at a location within approximately 25-35% of a chord length of the airfoil, as it is located along the entire length of the chords of the airfoil (claim 13).
Note the annotated figure below.


    PNG
    media_image1.png
    757
    918
    media_image1.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 8, 10, and 11, as far as they are definite and understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3, and 4, respectively, of copending Application No. 17/651,824 in view of Snook et al. 2005/0106025.
The above claims of copending Application No. 17/651,824 claim substantially the same subject matter as claims 7-8 and 10-11 of the present application, including the verbatim Cartesian coordinate values of X, Y, and Z set forth in Tables I, II, and III of the specification, but do not claim that the airfoil extends from a root end to a radial outer end, the tip shroud extending from the radial outer end, a suction side fillet coupling the radial outer end to the tip shroud; and a protrusion extending along the radially outer end of the airfoil, the suction side fillet, and a radial inner surface of the wing to an axial edge of the wing (claim 7), and do not claim that the protrusion extends along the radially outer end of the airfoil at a location within approximately 25-35% of a chord length of the airfoil (claim 8).

Snook et al. shows a turbine blade 24 comprising: an airfoil 36 that extends from a root end near 31 to a radial outer end 33, the tip shroud extending from the radial outer end, a suction side fillet 40 coupling the radial outer end to the tip shroud; and a protrusion extending along the radially outer end of the airfoil, the suction side fillet, and a radial inner surface of the wing to an axial edge of the wing, the protrusion extending along the radially outer end of the airfoil at a location within approximately 25-35% of a chord length of the airfoil, as it is located along the entire length of the chord of the airfoil, for the purposes of attaching the tip shroud to the airfoil and providing a more uniform distribution of stress taking into account high localized stresses about the fillet as well as reducing the mass of the fillet thereby to extend the creep life of the tip shroud.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbine blade of the above claims of copending Application No. 17/651,824 such that the airfoil extends from a root end to a radial outer end, the tip shroud extending from the radial outer end, a suction side fillet coupling the radial outer end to the tip shroud; and a protrusion extending along the radially outer end of the airfoil, the suction side fillet, and a radial inner surface of the wing to an axial edge of the wing, and such that the protrusion extends along the radially outer end of the airfoil at a location within approximately 25-35% of a chord length of the airfoil, as taught by Snook et al., for the purposes of attaching the tip shroud to the airfoil and providing a more uniform distribution of stress taking into account high localized stresses about the fillet as well as reducing the mass of the fillet thereby to extend the creep life of the tip shroud.

Claims 12, 13, and 16, as far as they are definite and understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 6, and 9, respectively, of copending Application No. 17/651,824 in view of Snook et al. 2005/0106025.
The above claims of copending Application No. 17/651,824 claim substantially the same subject matter as claims 12-13 and 16 of the present application, including the verbatim Cartesian coordinate values of X, Y, and Z set forth in Tables II and III of the specification, but do not claim that the airfoil extends from a root end to a radial outer end, the tip shroud extending from the radial outer end, a suction side fillet coupling the radial outer end to the tip shroud; and a protrusion extending along the radially outer end of the airfoil, the suction side fillet, and a radial inner surface of the wing to an axial edge of the wing (claim 12), and do not claim that the protrusion extends along the radially outer end of the airfoil at a location within approximately 25-35% of a chord length of the airfoil (claim 13).

Snook et al. shows a turbine blade 24 comprising: an airfoil 36 that extends from a root end near 31 to a radial outer end 33, the tip shroud extending from the radial outer end, a suction side fillet 40 coupling the radial outer end to the tip shroud; and a protrusion extending along the radially outer end of the airfoil, the suction side fillet, and a radial inner surface of the wing to an axial edge of the wing, the protrusion extending along the radially outer end of the airfoil at a location within approximately 25-35% of a chord length of the airfoil, as it is located along the entire length of the chord of the airfoil, for the purposes of attaching the tip shroud to the airfoil and providing a more uniform distribution of stress taking into account high localized stresses about the fillet as well as reducing the mass of the fillet thereby to extend the creep life of the tip shroud.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbine blade of the above claims of copending Application No. 17/651,824 such that the airfoil extends from a root end to a radial outer end, the tip shroud extending from the radial outer end, a suction side fillet coupling the radial outer end to the tip shroud; and a protrusion extending along the radially outer end of the airfoil, the suction side fillet, and a radial inner surface of the wing to an axial edge of the wing, and such that the protrusion extends along the radially outer end of the airfoil at a location within approximately 25-35% of a chord length of the airfoil, as taught by Snook et al., for the purposes of attaching the tip shroud to the airfoil and providing a more uniform distribution of stress taking into account high localized stresses about the fillet as well as reducing the mass of the fillet thereby to extend the creep life of the tip shroud.

Claims 17 and 18, as far as they are definite and understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable all over claim 11 of copending Application No. 17/651,824 in view of Snook et al. 2005/0106025.
Claim 11 of copending Application No. 17/651,824 claims substantially the same subject matter as claims 17 and 18 of the present application, including the verbatim Cartesian coordinate values of X, Y, and Z set forth in Table III of the specification, but do not claim that the airfoil extends from a root end to a radial outer end, the tip shroud extending from the radial outer end, a suction side fillet coupling the radial outer end to the tip shroud; and a protrusion extending along the radially outer end of the airfoil, the suction side fillet, and a radial inner surface of the wing to an axial edge of the wing (claim 17), and do not claim that the protrusion extends along the radially outer end of the airfoil at a location within approximately 25-35% of a chord length of the airfoil (claim 18).

Snook et al. shows a turbine blade 24 comprising: an airfoil 36 that extends from a root end near 31 to a radial outer end 33, the tip shroud extending from the radial outer end, a suction side fillet 40 coupling the radial outer end to the tip shroud; and a protrusion extending along the radially outer end of the airfoil, the suction side fillet, and a radial inner surface of the wing to an axial edge of the wing, the protrusion extending along the radially outer end of the airfoil at a location within approximately 25-35% of a chord length of the airfoil, as it is located along the entire length of the chord of the airfoil, for the purposes of attaching the tip shroud to the airfoil and providing a more uniform distribution of stress taking into account high localized stresses about the fillet as well as reducing the mass of the fillet thereby to extend the creep life of the tip shroud.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbine blade of the above claims of copending Application No. 17/651,824 such that the airfoil extends from a root end to a radial outer end, the tip shroud extending from the radial outer end, a suction side fillet coupling the radial outer end to the tip shroud; and a protrusion extending along the radially outer end of the airfoil, the suction side fillet, and a radial inner surface of the wing to an axial edge of the wing, and such that the protrusion extends along the radially outer end of the airfoil at a location within approximately 25-35% of a chord length of the airfoil, as taught by Snook et al., for the purposes of attaching the tip shroud to the airfoil and providing a more uniform distribution of stress taking into account high localized stresses about the fillet as well as reducing the mass of the fillet thereby to extend the creep life of the tip shroud.
 
These are provisional nonstatutory double patenting rejections.

Allowable Subject Matter
Claims 1-2 are allowed.
Claims 4-6, 9, 14-15, and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745